People v Bazile (2019 NY Slip Op 08685)





People v Bazile


2019 NY Slip Op 08685


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2018-10524
 (Ind. No. 17-00454)

[*1]The People of the State of New York, respondent,
vStanley Bazile, appellant.


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Kevin P. Gilleece, Acting District Attorney, New City, NY (Tina L. Guccione of counsel; Coleen A. Forte on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Kevin F. Russo, J.), rendered August 8, 2018, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's waiver of the right to appeal was valid, as the record demonstrates that it was made knowingly, voluntarily, and intelligently (see People v Sanders, 25 NY3d 337, 341-342; People v Ramos, 7 NY3d 737, 738; People v Batista, 167 AD3d 69, 73). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 256; People v Seaberg, 74 NY2d 1, 9).
DILLON, J.P., COHEN, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court